Nathaniell Addams of Boston Turner ye Elder Attourney to & for Robert Owen now or late of sd Boston Yintnr plantiff against Cap* William Hudson Defend* in an Ación of the case for withholding & unjustly deteyning the sum of sixty fiue pounds seauen shillings & eleven pence of Currant Money of New England from the said Robert Owen which appears to be due to the said Robert Owen from the said William Hudson vppon an Accoumpt made vp betwene them by Mr Anthony Stoddard Cap* William Dauis and Mr Brattle who were appoynted by the Court to Auditt the Acomp*3 betwene the sd Owen & the sd Hudson with other due Damages according to Attachm* Dat ye 28th of Septemb* 1671 . . . the Jurie . . . found for the Defend* Costs of Court twenty sixe shillings.